     Case 4:19-cv-00226 Document 287 Filed on 09/23/20 in TXSD Page 1 of 1




                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


Dwight Russell, et al.

v.                                           Case Number: 4:19−cv−00226

Harris County, Texas, et al.




                               NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
Lee H Rosenthal
PLACE:       by video
             United States District Court
             515 Rusk Avenue
             Houston, Texas 77002
DATE: 9/30/2020

TIME: 11:00 AM
TYPE OF PROCEEDING: Pre−Motion Conference


Date: September 23, 2020
                                                        David J. Bradley, Clerk
